This is an appeal from a conviction of violation of sections 57 and 58, chapter 103, Idaho Session Laws, 1935, and from an order denying a new trial. This case is similar to State v.Conner, 59 Idaho 695, 89 P.2d 197, and the questions of law here presented are so nearly identical to those decided in that case that nothing will be gained by a discussion of the facts of this case and of the law applicable thereto.
On authority of State v. Conner, above cited, the judgment and order denying a new trial in this case are affirmed.
Ailshie, C.J., and Budge, Givens and Holden, JJ., concur.
Petition for rehearing denied. *Page 620